Title: To Benjamin Franklin from Benyowzky, 13 January 1782
From: Benyowski, Maurice-Auguste, baron de
To: Franklin, Benjamin


Excellence,
a Passy le 13 Janr 1782.
Me voila parti. J’y va m’emploier entierement pour meriter votre estime, et justifier votre Bonne Opinion, Je La recomende encore ma Famille, et J’ose la prier de vouloir etendre Son amitié Sur toute ma Famille.
J’ai l’honeur detre avec Respect De Votre Excellence le tres humble & trés Obeissant Serviteur
Le Comte DE Benyowzky
 
Notation: Le Comte de Beniousky Jany 13. 1782
